Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  146017                                                                                                    Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices
  PAMELA DeVANEY,
           Plaintiff,
  v                                                                 SC: 146017
                                                                    AGC: 1961-12
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

          On order of the Court, the complaint for superintending control is considered, and
  relief is DENIED, because the Court is not persuaded that it should grant the requested
  relief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
           s0122                                                               Clerk